Name: Commission Regulation (EC) NoÃ 323/2009 of 20Ã April 2009 entering certain names in the register of protected designations of origin and protected geographical indications (Wielkopolski ser smaÃ ¼ony (PGI), Budapesti tÃ ©liszalÃ ¡mi (PGI))
 Type: Regulation
 Subject Matter: consumption;  Europe;  processed agricultural produce;  agricultural activity;  agricultural structures and production;  foodstuff;  marketing
 Date Published: nan

 21.4.2009 EN Official Journal of the European Union L 101/14 COMMISSION REGULATION (EC) No 323/2009 of 20 April 2009 entering certain names in the register of protected designations of origin and protected geographical indications (Wielkopolski ser smaÃ ¼ony (PGI), Budapesti tÃ ©liszalÃ ¡mi (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, Polands application to register the name Wielkopolski ser smaÃ ¼ony and Hungarys application to register the name Budapesti tÃ ©liszalÃ ¡mi were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation are hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 202, 8.8.2008, p. 23 (Wielkopolsky ser smaÃ ¼ony), OJ C 206, 13.8.2008, p. 16 (Budapesti tÃ ©liszalÃ ¡mi). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) HUNGARY Budapesti tÃ ©liszalÃ ¡mi (PGI) Class 1.3. Cheeses POLAND Wielkopolski ser smaÃ ¼ony (PGI)